Citation Nr: 1615228	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-40 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right foot condition, to include the great right toe degenerative joint disease and hallux rigidus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1968 to September 1975 and August 1978 to July 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a Videoconference Hearing from the RO in Roanoke, Virginia.  A transcript of that hearing is of record.

Procedurally, in the May 2009 rating decision, the Veteran's claim for the right great toe was denied.  In June 2009, the Veteran submitted a request for reconsideration of this decision.  In August 2009, the RO continued to deny the claim.  In February 2010, the Veteran filed a notice of disagreement (NOD) for the claim.  In September 2010, the Veteran was provided a statement of the case (SOC) continuing the denial of the claim.  In October 2010, the Veteran filed a statement in lieu of a VA Form 9 for the claim, thus perfecting his appeal with regard to that issue. 

This claim was previously before the Board in September 2014, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

The Board additionally notes that the issue of entitlement to service connection for a right shoulder disability was also previously before it in September 2014 and also remanded.  While on remand, this claim was granted by the RO in a June 2015 rating decision.  As such, this claim is considered resolved in full and is no longer before the jurisdiction of the Board.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The record evidence is in relative equipoise as to whether the Veteran's right great toe degenerative arthritis and hallux rigidus had its initial onset during military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for right great toe degenerative arthritis and hallux rigidus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran had submitted evidence showing entitlement to service connection, and the Veteran volunteered his subjective symptoms, history of trauma, and theories of service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

In September 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2015); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)  (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

The Veteran contends that his right great toe with degenerative joint disease is related to military service.  In particular, the Veteran has provided statements and testified at his April 2014 Board hearing that he believes that his current toe disability is related to wearing boots in service.  He has stated that his toes began to cause discomfort in service and that it has continued to present.

 A review of the Veteran's service treatment records did not show any treatments or diagnoses for any conditions affecting the feet.  However, on the May 1990 "Report of History" in support of the Veteran's exit physical examination, the Veteran checked "Yes" for the "Foot Trouble" block.

A review of the Veteran's private treatment records reveals that he complained of pain and limitation of motion in his bilateral toes and was diagnosed with hallux rigidus.  In particular, in records from December 2009, March 2010, and October 2010 the Veteran claimed long history of bilateral toe pain.  He was diagnosed with bilateral hallux rigidus based on x-ray.  In the October 2010 record, the provider indicated that the Veteran's condition almost certainly began in military service based upon the Veteran's descriptions, medical history, and current presentation.  Additionally, in a June 2010 record, the Veteran claims pain since 40 years ago, at the beginning of military service.

A review of the Veteran's VA outpatient treatment records show that he has continued to seek treatment for pain and limitation of motion in his bilateral great toes.  The Veteran has been variously diagnosed with hallux rigidus and degenerative joint disease.

The Veteran was provided with an additional VA examination in September 2013.  It was noted that the Veteran was diagnosed with hallux rigidus and had been since 1992.  The Veteran stated that his bilateral toes began to hurt in service in 1986.  Imaging was provided and revealed degenerative arthritis in both feet.  The examiner opined that the Veteran's hallux rigidus was less likely than not related to military service.  In support, he provided that there was no treatment for a toe condition in service, rather only complaints of toe pain were shown.  The examiner provided no further rationale as to why the complaints of toe pain themselves could not be related to the Veteran's currently diagnosed hallux rigidus.

Analysis

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current great right toe with degenerative joint disease is related to his military service.  See 38 U.S.C.A. § 5107(b).  As stated above, the Veteran's service treatment records show that he complained generally of foot pain in his at his separation physical examination in May 1990.  Since that time, the Veteran has indicated that he has had continued pain in his right great toe leading up to and, including diagnoses of hallux rigidus and degenerative joint disease. 

As such, the Veteran has a current disability of hallux rigidus and degenerative joint disease, as shown by the private treatment records, VA outpatient treatment records, and VA examinations.  It is also noted that there was an in-service incurrence as indicated by the Veteran's complaints at his separation examination in July 1990.  Accordingly, the issue turns upon whether there is a nexus between the two.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

The Board finds that the Veteran has provided competent and credible testimony that the symptoms of his great right toe has continued since service discharge.  38 U.S.C.A. 1154(a); 3.303(a) (requiring that all pertinent medical and lay evidence be considered).  The Veteran is competent to report his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (noting that lay testimony is competent to establish observable symptomatology).  The Board assigns these lay statements significant weight.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (finding that the credibility of evidence is a factual determination that affects the probative value of the evidence).  The Board finds that the Veteran's statements are credible, as his assertion of great right toe pain beginning in service and continuing is consistent with the medical record, as service treatment records show consistent complaints of such pain in service and post-service treatment records reveal a diagnosed condition that is also consistent with the Veteran's complaints, thereby reasonably indicating that this is a continuation of the same condition from service.

However, the Veteran's competent and credible lay statements alone are not sufficient to establish a nexus.  In this regard, there is conflicting medical opinion evidence of record as to whether the Veteran's great right toe condition is proximately due to, or the result of, the Veteran's military service.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In particular, the Board highlights the 2013 VA examination opinion as well as the 2010 private provider opinion.  The Board notes that all opinions are provided by licensed medical professionals who either reviewed the Veteran's claims file or otherwise had knowledge of the relevant facts in this case, and are therefore competent.  The opinions are also credible, as they appear to have applied the established medical consensus regarding this issue to the particulars of the Veteran's claim.  However, they also appear to have drawn differing opinions based upon the same sets of authority and data.  In other words, while the VA examiner appears to be relying on the Veteran's absence of treatment for his toes in service, despite noting that the hallux rigidus had begun in service in the same opinion, the private provider actually took the Veteran's subjective history into account in regard to the onset of his current hallux rigidus and, based upon his experience and medical knowledge, found it to be plausible that the Veteran's condition began in service and has continued to his current diagnosis.

The Board, thus, finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert, 1 Vet. App. at 55-56.  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for the great right toe with degenerative joint disease and hallux rigidus is warranted.


ORDER

Entitlement to service connection for a right foot condition, to include great right degenerative joint disease and hallux rigidus, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


